office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dissp-132562-13 uilc date date to supervisory internal revenue_agent small_business self-employed from special counsel procedure and administration subject disclosure of federal tax information to opr this chief_counsel_advice responds to your inquiry as to whether the small_business self-employed examination unit sb_se exam of the internal_revenue_service irs may provide to the office_of_professional_responsibility opr information concerning the examination of an individual who engages in practice_before_the_irs before the examination is resolved for purposes of an opr investigation into that individual’s potential disreputable conduct due to tax noncompliance this advice should not be used or cited as precedent issue whether sb_se exam can disclose to opr for purposes of an opr investigation the audit report and unagreed_case package regarding the examination of an individual who engages in practice_before_the_irs before the case is resolved ie resolved in the office of appeals appeals or through the issuance of a statutory_notice_of_deficiency when opr referred the practitioner to sb_se for examination conclusion sb_se exam may disclose the examination information concerning an individual who engages in practice_before_the_irs to opr under sec_6103 for purposes of opr’s disreputable conduct investigation into the tax compliance of that individual dissp-132562-13 background section of title of the united_states_code authorizes the secretary_of_the_treasury the secretary to regulate the practice of representatives before the treasury_department the secretary has published regulations governing the practice of representatives before the irs in cfr part and reprinted the regulations as treasury_department circular no circular_230 opr is responsible for enforcing circular_230 see c f_r a as part of its enforcement authority opr has the authority to investigate whether a practitioner has violated circular_230 and to propose sanctions against individual practitioners for violations see c f_r a section a of circular_230 provides that a practitioner may be sanctioned for certain disreputable conduct including willfully failing to make a federal tax_return in violation of federal tax laws willfully evading or attempting to evade assessment or payment of federal tax or conviction of any criminal offense under federal tax laws as such in the course of a circular_230 investigation opr may determine it is appropriate to refer a practitioner to the irs for examination of the practitioner’s own tax returns or the tax returns of an entity in which the practitioner is an owner or principal an sb_se revenue_agent may then conduct an examination of the practitioner’s return or returns and will ultimately issue a revenue agent’s report rar containing a determination the practitioner then has the opportunity to contest the rar in appeals a question has arisen as to whether opr can receive a copy of the rar and unagreed_case package in particular before appeals completes its review of the case law and analysis pursuant to sec_6103 an officer_or_employee of the united_states must keep returns and return_information confidential unless disclosure is authorized under title_26 under sec_6103 return_information includes a taxpayer’s identity as well as whether the taxpayer’s return was is being or will be examined it also includes any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense id both the rar and unagreed_case package reflect the examination of the taxpayer the rar is prepared by the revenue_agent at the conclusion of the audit the case package whether or not agreed may include the taxpayer’s tax returns and normally contains data received by recorded by prepared by furnished to and or collected by an irs employee concerning the taxpayer’s tax_liability therefore the rar and contents of the unagreed_case package are returns and return_information within the meaning of sec_6103 sb_se employees are therefore prohibited from disclosing the rar and unagreed_case package to opr unless an exception to sec_6103 applies dissp-132562-13 sec_6103 permits disclosure of returns and return_information to officers and employees of the department of treasury without written request where the recipient needs to know the information to perform tax_administration duties opr is a part of the irs which is in turn a bureau of the department of treasury tax_administration is broadly defined under sec_6103 and includes the administration management conduct direction and supervision of the execution and application of internal revenue laws and related statutes or the equivalent laws and statutes of a state sec_6103 circular_230 provides opr with the authority to conduct investigations to commence disciplinary proceedings and to pursue sanctions when appropriate a practitioner’s failure to comply with federal tax laws may constitute sanctionable conduct when opr employees investigate the federal tax compliance of those who are subject_to circular_230 they are performing their official tax_administration duties 489_fedappx_628 3d cir sec_6103 therefore authorizes the disclosure of a practitioner’s return_information to opr so that opr can conduct investigations institute disciplinary proceedings and pursue sanctions further because opr has the authority to investigate and proceed with disciplinary actions while a practitioner seeks review of exam’s determination in appeals exam may disclose the rar to opr before the conclusion of the appeals hearing please call if you have any further questions the court in kenny also pointed out that disclosure is permitted under sec_6103 when opr employees investigate a practitioner's returns in preparation for a proceeding under u s c section b to suspend disbar or censure a representative who is disreputable although our discussion in this advice is based on the background and issue you presented-specifically involving a referral from opr to sb_se which is itself a permissible disclosure under sec_6103 -it is not necessary that there be a prior referral from opr to sb_se to provide return_information to opr when appropriate additionally opr makes its own evaluation of whether there has been a violation of circular_230 independent of appeals’ settlement or other action on a case
